              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DEBORAH SKAGGS, individually, and :             Civil No. 1:19-CV-02032
on behalf of all others similarly situated, :
                                            :
             Plaintiff,                     :
                                            :
             v.                             :
                                            :
GABRIEL BROTHERS, INC.,                     :
                                            :
             Defendant.                     :   Judge Jennifer P. Wilson
                                 MEMORANDUM

      Before the court is a joint motion to approve a settlement agreement. (Doc.

75.) For the reasons that follow, the motion will be granted.

                                    BACKGROUND

      Plaintiff Deborah Skaggs (“Skaggs”) commenced this putative collective

civil action on November 26, 2019, alleging violations of the Fair Labor Standards

Act of 1938, 29 U.S.C. §§ 201−219 (“FLSA”) and the Pennsylvania Minimum

Wage Act (“PMWA”). (Doc. 1.) The complaint alleges that Defendant Gabriel

Brothers, Inc. (“Gabe’s”) violated the FLSA by failing to pay overtime

compensation and misclassifying Skaggs and others as exempt from the FLSA’s

overtime provisions. (Id.) During the lawsuit, four additional individuals opted

into this litigation as Plaintiffs, including William Arnold, IV, Holly Hofmann,

Dawn Peters, and Montwaine Lake. (Docs. 5, 16, 46, 53.) On March 12, 2021,

Skaggs filed a joint notice that the parties had reached an agreement in principle to


                                           1
settle this case, and on May 14, 2021, the parties filed a joint motion to approve the

settlement agreement. (Docs. 73, 75.) Under the settlement agreement, Gabe’s has

agreed to pay Skaggs and opt-in Plaintiffs (collectively, “Plaintiffs”) a total sum of

$95,000, allocated as follows: $11,516.52 to Skaggs; $4,491.82 to Arnold, IV;

$12,966.02 to Hofmann; $5,295.11 to Peters; $5,730.53 to Lake; and $55,000 to

Plaintiffs’ counsel for attorney’s fees. (Doc. 75-2, pp. 3−6.)

      In exchange for this payment, Plaintiffs agree to release Defendants from

liability for all state and federal claims for unpaid overtime against Gabe’s, “as

well as any potential additional claims arising out of their prior employment with

Gabe’s.” (Id. at 8−9; Doc. 76, p. 13.) The settlement agreement further provides

that the parties negotiated all terms and conditions of the agreement at arms-length,

“each represented by counsel of their choosing.” (Doc. 75-2, p. 11.) The parties

concur that the settlement agreement is a settlement of a bona fide dispute and will

fully compensate Plaintiffs for any amounts which they claim may be due to them.

(Doc. 75-1, pp. 5−7.) Finally, the parties have agreed to a limited non-disclosure

provision. (Doc. 76, p. 13.)

                               STANDARD OF REVIEW

      The FLSA was enacted to “protect all covered workers from substandard

wages and oppressive working hours.” Barrentine v. Arkansas-Best Freight Sys.,

450 U.S. 728, 729 (1981). To safeguard employee rights, “a majority of courts


                                          2
have held that bona fide FLSA disputes may only be settled or compromised

through payments made under the supervision of the Secretary of the Department

of Labor or by judicial approval of a proposed settlement in an FLSA lawsuit.”

Bettger v. Crossmark, Inc., No. 13-cv-2030, 2015 WL 279754, at *3 (M.D. Pa.

Jan. 22, 2015) (citing Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dep’t of Labor,

679 F.2d 1350, 1354 (11th Cir. 1982)). While the Third Circuit Court of Appeals

has not addressed whether parties can settle FLSA suits for unpaid wages without

court approval, “district courts within the Third Circuit have followed the majority

position and assumed that judicial approval is necessary.” Id.; see also McGee v.

Ann’s Choice, No. 12-cv-2664, 2014 WL 2114582 (E.D. Pa. June 4, 2014); Owens

v. Interstate Safety Serv., Inc., No. 17-cv-0017, 2017 WL 5593295 (M.D. Pa. Nov.

21, 2017).

      Following the Eleventh Circuit’s opinion in Lynn’s Food Stores, Inc., a

proposed settlement agreement may satisfy judicial review if it is a “fair and

reasonable resolution of a bona fide dispute over FLSA provisions.” 679 F.2d at

1355. A settlement agreement resolves a bona fide dispute if its terms “reflect a

reasonable compromise over issues, such as . . . back wages, that are actually in

dispute.” Id. If the court is satisfied that the settlement agreement resolves a bona

fide dispute, the court then determines whether the agreement is fair and

reasonable to the plaintiff, and whether the settlement furthers or “impermissibly



                                          3
frustrates” the implementation of the FLSA. Bettger, 2015 WL 279754, at *4

(citing Altenbach v. Lube Ctr., No. 08-cv-2178, 2013 WL 74251 (M.D. Pa. Jan. 4,

2013)).

                                    DISCUSSION

      The court first addresses whether the settlement agreement resolves a bona

fide dispute between the parties. If the agreement reflects a reasonable

compromise of the issues in this suit, the court can approve the settlement “to

promote the policy of encouraging settlement of litigation.” Lynn’s Food Stores,

Inc., 679 F.2d at 1354. Here, the terms of the agreement itself, Doc. 75-2, as well

as Skaggs’ complaint, Doc. 1, and Gabe’s answer, Doc. 7, demonstrate that a bona

fide dispute exists regarding whether Plaintiffs worked overtime, were entitled to

overtime compensation, and were misclassified under the FLSA. For example,

Plaintiffs allege that they worked in excess of forty hours per week without

appropriate overtime compensation and were misclassified under the FLSA such

that they were ineligible for overtime compensation based on Gabe’s designation.

(Doc. 1, ¶¶ 6−7, 31−42, 47−53.) Gabe’s denies that Plaintiffs worked over forty

hours per week, that it violated the FLSA, and argues that Plaintiffs’ claims may be

foreclosed by the statute of limitations. (Doc. 76, p. 16.) Moreover, disputes

existed regarding the work performed by Plaintiffs, “the proper standards for

willfulness and good faith, and how damages are determined.” (Id.) Indeed,


                                          4
Gabe’s asserts that if it did violate the FLSA, it did not do so willfully. (Id.) As

the court’s obligation is “not to act as a caretaker but as a gatekeeper,” the court is

satisfied that the settlement agreement resolves a bona fide dispute between the

parties. See Joseph v. Caesar’s Entm’t Corp., No. 10-cv-6293, 2012 WL

12898816, at *2 (D.N.J. July 23, 2012).

      Turning to the terms of the agreement itself, the court finds that the

settlement agreement is fair and reasonable to Plaintiffs. Plaintiffs have been

represented by counsel who are well-versed in wage and hour litigation throughout

this case. (Doc. 76, p. 18.) Settlement was reached “only after extensive

communications and negotiations between experienced counsel[,]” including a

day-long mediation conducted with an equally experienced, impartial mediator.

(Id.; Doc. 75-1, p. 13.) Furthermore, Plaintiffs are being compensated for

approximately 50 percent of the amounts that they claim may be due to them in

connection with their employment with Gabe’s, plus, where applicable, a service

award above and beyond non-wage damages. (Doc. 76, p. 19.) This agreement is

the culmination of arms’ length negotiations between represented parties, and

“[e]ach Plaintiff has consented to the terms of the Agreement, including their

individual award, by personally signing the Agreement.” (Id. at 20.)

      Lastly, the court finds that the settlement agreement does not impermissibly

frustrate the implementation of the FLSA. Paragraph 10 of the agreement contains



                                           5
a limited confidentiality provision. (Doc. 75-2, ¶ 10.) “There is ‘broad consensus’

that FLSA settlement agreements should not be kept confidential.” Diclemente v.

Adams Outdoor Advert., Inc., No. 15-cv-0596, 2016 WL 3654462, at *4 (M.D. Pa.

July 8, 2016). However, confidentiality provisions that are narrowly tailored and

do not contain any sanctions may be permissible. Id. In this case, the

confidentiality provision only prohibits Plaintiffs from disclosing the contents of

the settlement agreement to a press release, press inquiry, or website or public

social media posting. (Doc. 75-2, ¶ 10.) Nothing in the provision prevents

Plaintiffs from disclosing the agreement for tax or legal purposes, or from

discussing it privately with family, friends, or colleagues. (Id.) Further, the

provision does not contain any sanctions against Plaintiffs if they violate the

confidentiality provision. (Id.) Accordingly, neither the confidentiality provision,

nor the settlement agreement as a whole, frustrate the implementation of the FLSA.

See id.

                                    CONCLUSION

      For the foregoing reasons, the joint motion to approve the settlement

agreement will be granted. (Doc. 75.) An appropriate order follows.

                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania

      Dated: May 28, 2021

                                          6
